Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-521

IN RE FRED W. YOUNG                                         2017 DDN 343

An Administratively Suspended Member of
the Bar of the District of Columbia Court of Appeals

Bar Registration No. 458458

BEFORE: Glickman and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                            (FILED – August 22, 2018)

       On consideration of the certified order suspending respondent from the
practice of law in the State of Virginia for a period of three years; the June 5, 2018,
order of this court directing respondent to show cause why reciprocal discipline
should not be imposed; the statement of Disciplinary Counsel requesting that this
court disbar respondent as non-identical reciprocal discipline; and it appearing that
respondent did not file a response to the court order or the required D.C. Bar R. XI
§ 14 (g) affidavit, it is

       ORDERED that Fred W. Young is hereby disbarred from the practice of law
in the District of Columbia. Disciplinary Counsel has established by clear and
convincing evidence that the facts stipulated to by respondent in his Virginia
disciplinary proceeding constitute intentional misappropriation of entrusted funds.
Further, the presumed discipline for intentional misappropriation is disbarment and
disbarment is a substantially different discipline than the three-year suspension
imposed by the State of Virginia. Therefore, we find that Disciplinary Counsel
has met the requirement of D.C. Bar R § 11 (c)(4). See In re Loomis, 84 A.3d 515
(D.C. 2014) (imposing disbarment for misappropriation when the State of
California had suspended respondent for two years stayed in favor of a three-year
period of probation); In re Sheridan, 798 A.2d 516 (D.C. 2002) (imposing
disbarment for misappropriation when the State of Maryland indefinitely
suspended respondent). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.


                                PER CURIAM